Rothrook, J.
It is claimed by counsel for appellee that the appeal cannot be entertained, because the amount in controversy does not exceed one hundred dollars, and there is no certificate of the trial judge authorizing the appeal, as required by section 3173 of the Code. The amount in controversy consists of certain fines imposed upon the plaintiff for non-payment of dues to the association. As has been stated, the plaintiff tendered to the defendant the sum of eight hundred and six dollars, and the record shows that the tender was paid to the defendant pending the suit. It was received without prejudice to claim the amount in dispute between the parties. As to this amount, it is averred in the answer that “said plaintiff, by reason of defaults in the payment of installments and interests, as provided by its by-laws, has been and is subject to a fine of $96.16, all of which is still unpaid, *388except the sum of $18.57; that by reason of the premises there is a greater amount due • the defendant from the plaintiff than the sum of eight hundred and six dollars. The tender of eight hundred and six dollars was admitted in the answer. It will thus be seen that the amount in controversy was $96.16, less $18.57, which is '$77.59; ánd, as we understand the evidence of the'secretary of the association, even less than the last-named sum was in controversy. It is very plain that, as there is no question of law certified by the trial judge, this court has no jurisdiction of the case. The appeal will be
Dismissed.